DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 09 July 2021, claims 1-20 are presently pending in the application, of which, claims 1, 10 and 15 are presented in independent form. The Examiner acknowledges amended claims 1, 10, and 15. No claims were cancelled or newly added.

Priority
The Examiner acknowledges the instant application claims priority to U.S. Provisional Application No. 62/780,095, filed 14 December 2018, and has been accorded the earliest effective file date.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 July 
 
Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 09 April 2021, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

No other argument was presented by the Applicant and therefore the Examiner maintains the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Goettge, Robert, et al (U.S. 2017/0235657 and known hereinafter as Goettge) in view of Achin, Jermey, et al (U.S. 2018/0046926 and known hereinafter as Achin).

As per claim 1, Goettge teaches a process control tool for processing wide data from automated manufacturing operations, the process control tool comprising: 
a feature selector configured to: 
receive process input data from at least one manufacturing process application, wherein the process input data includes a plurality of observations and associated variables (e.g. Goettge, see paragraphs [0039-0045], which discloses Teradata Viewpoint may be configured to collect, monitor, and record many different system metrics from a TD database, where measurements may be monitored and categorized once per minute or other period, and values are recorded at the same frequency.); 
convert identified categorical variables into numerical variables and identified time-series data into fixed numbers of intervals (e.g. Goettge, see paragraphs [0036-0041], which discloses transforming (e.g. converting) numerical/categorical measurements into exclusively categorical time series, where measurements are mapped to a common time series structure that allows for correlation between coincident variants. See further paragraphs [0044-0045], which discloses converting a persistent change event into a time series whose categorical values at any time ; and 
compute statistics that measure the strengths of relationships between predictor values and an outcome variable (e.g. Goettge, see paragraphs [0031-0035], which discloses calculating frequencies of occurrence of categorical values and patterns over time and derives measures of association among categorical variates.); 
an analysis server configured to: 
perform at least one operation to identify interactions between predictor values (e.g. Goettge, see paragraphs [0041-0045], which discloses performing and processing time series, which record important changes as recorded events, where the interaction between record event indicates a predictor value.); 
a visualization engine configured to display the interactions for use in managing the manufacturing operations (e.g. Goettge, see Figures 2 and 3 and paragraphs [0080-0085], which discloses a visual analysis is provided to gain understanding and answer important questions using categorical data, facts, and patterns which are not predictive.). 
Although Goettge teaches a visualization engine, it does not explicitly teach wherein the categorical variables are converted into numerical variables by randomly dividing the categorical variables into two random samples, computing averages for each category in each categorical variable, and replacing each code in each random sample with a computed average.
Achin teaches wherein the categorical variables are converted into numerical variables by randomly dividing the categorical variables into two random samples (e.g. Achin, see paragraph [0019], which discloses converting the time interval of the data set (e.g. categorical variable) to the time interval of the time-series data (e.g. numerical variable).), computing averages for each category in each categorical variable, and replacing each code in each random sample with a computed average (e.g. Achin, see paragraph [0183], which discloses variable effects, which measures the direction and sizes of the effect features have on a target, may be analyzed using regular regression, logical regression, or other suitable techniques. Additionally, see paragraph [0117], which discloses a predictive modeling system that includes a library of prediction problem based on the data types of the data set’s variables, the ranges of the dataset’s numerical values, the number of classes for the dataset’s ordinal and categorical variables.).
Goettge is directed to long duration time series operational analytics. Achin is directed to a predictive modeling to determine time interval of time-series data. Both are analogous art because they are directed to manipulating time-series data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Goettge with the teachings of Achin to include the claimed features with the motivation to improve predictive modeling of time-series data.

As per claim 10, Goettge teaches a method of processing wide data from automated manufacturing operations, the method comprising: 
receive process input data from at least one manufacturing process application, wherein the process input data includes a plurality of observations and associated variables (e.g. Goettge, see paragraphs [0039-0045], which discloses Teradata Viewpoint may be configured to collect, monitor, and record many different system metrics from a TD database, where measurements may be monitored and categorized once per minute or other period, and values are recorded at the same frequency.); 
converting identified categorical variables into numerical variables and identified time-series data into fixed numbers of intervals (e.g. Goettge, see paragraphs ; and 
computing statistics that measure the strengths of relationships between predictor values and an outcome variable (e.g. Goettge, see paragraphs [0031-0035], which discloses calculating frequencies of occurrence of categorical values and patterns over time and derives measures of association among categorical variates.);
performing at least one operation to identify interactions between predictor values (e.g. Goettge, see paragraphs [0041-0045], which discloses performing and processing time series, which record important changes as recorded events, where the interaction between record event indicates a predictor value.); and 
displaying the interactions for use in managing the manufacturing operations (e.g. Goettge, see Figures 2 and 3 and paragraphs [0080-0085], which discloses a visual analysis is provided to gain understanding and answer important questions using categorical data, facts, and patterns which are not predictive.).
Although Goettge teaches a visualization engine, it does not explicitly teach wherein the categorical variables are converted into numerical variables by randomly dividing the categorical variables into two random samples, computing averages for each category in each categorical variable, and replacing each code in each random sample with a computed average.
Achin teaches wherein the categorical variables are converted into numerical variables by randomly dividing the categorical variables into two random samples (e.g. Achin, see paragraph [0019], which discloses converting the time interval of the data set (e.g. categorical variable) to the time interval of the time-series data (e.g. numerical variable).), computing averages for each category in each categorical variable, and replacing each code in each random sample with a computed average (e.g. Achin, see paragraph [0183], which discloses variable effects, which measures the direction and sizes of the effect features have on a target, may be analyzed using regular regression, logical regression, or other suitable techniques. Additionally, see paragraph [0117], which discloses a predictive modeling system that includes a library of prediction problem based on the data types of the data set’s variables, the ranges of the dataset’s numerical values, the number of classes for the dataset’s ordinal and categorical variables.).
Goettge is directed to long duration time series operational analytics. Achin is directed to a predictive modeling to determine time interval of time-series data. Both are analogous art because they are directed to manipulating time-series data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Goettge with the teachings of Achin to include the claimed features with the motivation to improve predictive modeling of time-series data.

As per claim 15, Goettge teaches a non-transitory computer readable storage medium comprising a set of computer instructions executable by a processor for 
receive process input data from at least one manufacturing process application, wherein the process input data includes a plurality of observations and associated variables (e.g. Goettge, see paragraphs [0039-0045], which discloses Teradata Viewpoint may be configured to collect, monitor, and record many different system metrics from a TD database, where measurements may be monitored and categorized once per minute or other period, and values are recorded at the same frequency.); 
converting identified categorical variables into numerical variables and identified time-series data into fixed numbers of intervals (e.g. Goettge, see paragraphs [0036-0041], which discloses transforming (e.g. converting) numerical/categorical measurements into exclusively categorical time series, where measurements are mapped to a common time series structure that allows for correlation between coincident variants. See further paragraphs [0044-0045], which discloses converting a persistent change event into a time series whose categorical values at any time point (e.g. time intervals) after the change is the persistent condition. That is, the result is a numerical time series, where the converted categorical variates includes the number of events in an interval (e.g. fixed number). In addition, see paragraphs [0054-0056], which discloses analyzing categorical variates (e.g. categorical variables), which applies categorical time series analysis to the time series by converting it into a fixed number of time-series interval. The Examiner notes that time-series data represent variate values over intervals of time, as described in paragraph [0029]. It is well understood that the intervals of time are fixed.); and 
computing statistics that measure the strengths of relationships between predictor values and an outcome variable (e.g. Goettge, see paragraphs [0031-0035], which discloses calculating frequencies of occurrence of categorical values and patterns over time and derives measures of association among categorical variates.);
performing at least one operation to identify interactions between predictor values (e.g. Goettge, see paragraphs [0041-0045], which discloses performing and processing time series, which record important changes as recorded events, where the interaction between record event indicates a predictor value.); and 
displaying the interactions for use in managing the manufacturing operations (e.g. Goettge, see Figures 2 and 3 and paragraphs [0080-0085], which discloses a visual analysis is provided to gain understanding and answer important questions using categorical data, facts, and patterns which are not predictive.).
Although Goettge teaches a visualization engine, it does not explicitly teach wherein the categorical variables are converted into numerical variables by randomly dividing the categorical variables into two random samples, computing averages for each category in each categorical variable, and replacing each code in each random sample with a computed average.
Achin teaches wherein the categorical variables are converted into numerical variables by randomly dividing the categorical variables into two random samples (e.g. Achin, see paragraph [0019], which discloses converting the time interval of the data set (e.g. categorical variable) to the time interval of the time-series data (e.g. numerical variable).), computing averages for each category in each categorical variable, and replacing each code in each random sample with a computed average (e.g. Achin, see paragraph [0183], which discloses variable effects, which measures the direction and sizes of the effect features have on a target, may be analyzed using regular regression, logical regression, or other suitable techniques. Additionally, see paragraph [0117], which discloses a predictive modeling system that includes a library of prediction problem based on the data types of the data set’s variables, the ranges of the dataset’s numerical values, the number of classes for the dataset’s ordinal and categorical variables.).
Goettge is directed to long duration time series operational analytics. Achin is directed to a predictive modeling to determine time interval of time-series data. Both are analogous art because they are directed to manipulating time-series data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Goettge with the teachings of Achin to include the claimed features with the motivation to improve predictive modeling of time-series data.

As per claims 2, 11, and 16, the modified teachings of Goettge and Achin teaches the process control tool of claim 1, the method of claim 10, and the non-transitory computer readable storage medium of claim 15, respectively, wherein the feature selector is further configured to convert the received process input data to a stacked format having one row for each variable in each observation (e.g. Goettge, see paragraphs [0044-0045], which discloses converting the number of events in an interval to a binomial variant values.). 

As per claims 3, 12, and 17, the modified teachings of Goettge and Achin teaches the process control tool of claim 1, the method of claim 10, and the non-transitory computer readable storage medium of claim 15, respectively, wherein the identified categorical variables are converted into numerical variables using an impact-coding technique (e.g. Goettge, see paragraphs [0033-0041], which discloses converting numerical/categorical data into categorical values.). 

Goettge and Achin teaches the process control tool of claim 2, the method of claim 11, and the non-transitory computer readable storage medium of claim 16, respectively, wherein the feature selector is further configured to: 
order the predictor values based on the computed statistics (e.g. Goettge, see paragraphs [0039-0045], which discloses Teradata Viewpoint may be configured to collect, monitor, and record many different system metrics from a TD database, where measurements may be monitored and categorized once per minute or other period, and values are recorded at the same frequency.); 
filter the predictor values to a subset of predictor values based on a threshold value (e.g. Goettge, see paragraphs [0031-0035], which discloses calculating frequencies of occurrence of categorical values and patterns over time and derives measures of association among categorical variates.); and 
pivot the subset into a wide format wherein each variable is expressed with its own column in a tabular dataset (e.g. Goettge, see paragraphs [0036-0041], which discloses transforming (e.g. converting) numerical/categorical measurements into exclusively categorical time series, where measurements are mapped to a common time series structure that allows for correlation between coincident variants.); and 
perform at least one of maximum likelihood computations and pre-defined searches to identify interactions between a predictor values in the subset (e.g. Goettge, see paragraph [0021], which discloses these system allow operations to define specific patterns of behavior having specific operational significance and produces analytics which provide visibility into how, when, and how often these patterns occur over long time periods.). 

As per claims 5 and 14, the modified teachings of Goettge and Achin teaches the process control tool of claim 4 and the method of claim 13, respectively, wherein the analysis server is configured to: 
(e.g. Goettge, see paragraphs [0039-0045], which discloses Teradata Viewpoint may be configured to collect, monitor, and record many different system metrics from a TD database, where measurements may be monitored and categorized once per minute or other period, and values are recorded at the same frequency.); and 
perform at least one of a statistical and modeling operation and pre-defined searches to identify interactions between the predictor values in the subset (e.g. Goettge, see paragraphs [0031-0035], which discloses calculating frequencies of occurrence of categorical values and patterns over time and derives measures of association among categorical variates.); 
wherein the statistical and modeling operations includes at least one of regression algorithms, neural networks, deep-learning networks, and recursive partitioning algorithms (e.g. Goettge, see paragraph [0087-0088], which discloses the system uses regression numerical analytics.). 

As per claim 6, the modified teachings of Goettge and Achin teaches the process control tool of claim 1 wherein the analysis server is further configured to operate in at least one of in-memory, in-virtual-memory, and multithreaded computations (e.g. Goettge, see paragraph [0089], which discloses using memory based cumulative SUM). 

As per claim 7, the modified teachings of Goettge and Achin teaches the process control tool of claim 1 wherein the feature selector and the analysis server work concurrently and asynchronously (e.g. Goettge, see Figure 1, which discloses an analysis database.). 

Goettge and Achin teaches the process control tool of claim 1 wherein the analysis server is a dedicated analysis server (e.g. Goettge, see Figure 1, which discloses an analysis database.). 

As per claim 9, the modified teachings of Goettge and Achin teaches the process control tool of claim 1 wherein the process input data is characterized as having a wide data set or a wide and big data set (e.g. Goettge, see paragraph [0023], which discloses TD database system which contain big data.). 

As per claim 19, the modified teachings of Goettge and Achin teaches the non-transitory computer readable storage medium as recited in claim 15 further including computer instructions configured wherein the analysis server is further configured to perform at least one operation to identify interactions between predictor values and the at least one outcome variable in at least one of in-memory, in-virtual-memory, and multithreaded computations (e.g. Goettge, see paragraph [0087-0088], which discloses the system uses regression numerical analytics.). 

As per claim 20, the modified teachings of Goettge and Achin teaches the non-transitory computer readable storage medium as recited in claim 15 wherein a subset of the instructions operate concurrently with and asynchronously from another subset of the instructions (e.g. Goettge, see Figure 1, which discloses an analysis database.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 15, 2021